                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

     SHAWN CLARKE SPOTTSWOOD,                        Case No. 19-cv-1331 (MJD/ECW)

                         Plaintiff,

     v.                                                           ORDER

     WASHINGTON COUNTY,
     MINNESOTA,

                         Defendant.



          This action comes before the Court on Plaintiff Shawn Clarke Spottswood’s

(1) Amended Complaint (Dkt. 14); (2) Application to Proceed in District Court Without

Prepaying Fees or Costs (Dkt. 2) (“IFP Application”)); and (3) “Referral Request from

Judge” (Dkt. 21) (“Referral Motion”). For the reasons discussed below, the Court grants

the Referral Motion and the IFP Application. Furthermore, given various problems in the

Amended Complaint, the Court orders Spottswood to file a second amended complaint

within 30 days. If he does not do so, the Court will treat the Amended Complaint as the

operative pleading and—consistent with the discussion below—likely recommend its

dismissal.

I.        BACKGROUND AND COMPLAINT ALLEGATIONS

          A.    Case Background

          Spottswood filed this action’s original Complaint on May 20, 2019. (Dkt. 1 at 1.)

That pleading named two defendants; one was listed as “Chairman of County of
Commissioners.” (Id.) In response, the Court entered an Order stating that it assumed

that Spottswood meant here the chairperson of the Washington County Board of

Commissioners. (See Dkt. 3 at 2.) The Court also ordered Spottswood to file an

addendum stating the capacity in which he meant to sue the chairperson. (See id.)

        Spottswood filed an addendum in August 2019, but it did not provide a capacity

specification. (See Dkt. 4; see also Dkt. 11 at 1.) Later that month, Spottswood filed a

motion to amend his complaint. (See Dkt. 10.) The Court granted that motion, and

Spottswood filed the Amended Complaint on October 21, 2019. (See Dkt. 11 at 3; Dkt.

14 at 1. 1)

        B.    Amended Complaint

        The Amended Complaint specifically names only one defendant: Washington

County. (See Dkt. 14 at 1.) The pleading’s thrust concerns the County’s investigation

and prosecution of Spottswood for a charge of possessing tools for burglary or theft. (See

id. at 2; see also Register of Actions, State v. Spottswood, No. 82-CR-15-4099, available

at http://pa.courts.state.mn.us (last accessed Jan. 2, 2020) (“State-Court Docket”). 2) In

September 2015, county authorities charged Spottswood with one count of possessing

such tools. (See State-Court Docket.) A jury convicted him in March 2017, but



1
       Because the Complaint is not paginated consecutively, the Court’s references to it
use the page numbers provided by the Court’s CM/ECF system.
2
       The state-court records cited in this Order are not attached to any filings. They are
publicly accessible, however, and this Court may take judicial notice of public court
records. See, e.g., Bellino v. Grinde, No. 18-cv-1013 (NEB/LIB), 2019 WL 368398, at
*1 n.1 (D. Minn. Jan. 30, 2019) (citing cases).


                                             2
Spottswood filed a motion for a judgment of acquittal, and the state court granted that

motion. (See id.; Order on Mot. for J. of Acquittal, State v. Spottswood, No. 82-CR-15-

4099 (Minn. Dist. Ct. Apr. 17, 2017).)

       The Amended Complaint contends that Washington County police investigators,

and the prosecutor in Spottswood’s criminal case, violated his constitutional rights. (See,

e.g., Dkt. 14 at 6-7.) Spottswood alleges that Sara Peulen—identified as a deputy with

the Washington County Sheriff’s Office—made false statements in a report used to

justify an “illegal [search] and seizure.” (Id. at 7.) This search and seizure was what led

to the discovery of a set of so-called jiggler keys, Spottswood’s possession of which led

to his prosecution. (See, e.g., id. at 6.) Spottswood also alleges that a prosecutor with the

last name of “Wedes” reviewed relevant police video, and knew from that video that

Peulen had made false statements, but nevertheless continued prosecuting Spottswood.

(See id. at 7.) Furthermore, he generally alleges that Wedes acted maliciously during

Spottswood’s prosecution, which negatively affected Spottswood in various ways both

before and during trial. (See id. at 8-9.) Spottswood claims that this conduct violated his

rights under the Fourth and Eighth Amendments. (See, e.g., id. at 4.)

       Spottswood also claims that after the entry of his judgment of acquittal, a

corrections officer at the Washington County Jail demanded that Spottswood clean his

cell before being allowed to leave. (See id. at 9.) He claims that this violated his rights

under the Thirteenth Amendment. (See id. at 4, 9.)

       In addition to these constitutional causes of action, the Amended Complaint

includes a claim for “compensation for exoneration” under Minn. Stat. § 611.362. Under


                                              3
§ 611.362, subd. 1, “[a] person who receives an order under [Minn. Stat. § 590.11]

determining that the person is entitled to compensation based on exoneration may bring a

claim for an award . . . .” 3

       As for relief, Spottswood seeks $3.25 million in damages: $50,000 for the

§ 611.362 claim, and $3.2 million for the constitutional violations. (Dkt. 14 at 10.) He

also appears to seek, as part of his relief under § 611.362, additional compensation so that

he can attend college. (See id.)

       C.      Referral Motion

       Spottswood filed the Referral Motion on December 18, 2019. In that filing,

Spottswood stated that he had been referred to the Federal Bar Association’s Pro Se

Project (“PSP”) by those he had contacted for assistance as part of “trying to obtain

counsel for [his] case.” (See Dkt. 21 at 1.) When he reached out to the PSP, he states, he

was told that he could not receive PSP assistance “without a referral from a federal

judge.” (Id.) The Referral Motion thus asks this Court to provide such a referral. (See

id.)

II.    ANALYSIS

       A.      Referral Motion and Order to Amend

       The Court will address the Referral Motion first. “[T]he Court has no obligation

to refer a pro se litigant to the [PSP].” Rickmyer v. ABM Sec. Servs., Inc., No. 15-cv-

4221 (JRT/FLN), 2016 WL 1248677, at *5 (D. Minn. Mar. 29, 2016) (citing cases), aff’d,


3
        Section 590.11 sets forth how individuals can pursue an order determining
eligibility for exoneration-based compensation. Minn. Stat. § 590.11, subds. 2-7.


                                             4
668 F. App’x 685 (8th Cir. 2016); see also Henderson v. Minnesota, No. 19-cv-0135

(MJD/ECW), 2019 WL 2223950, at *2 (D. Minn. May 23, 2019) (quoting Rickmyer).

But “[i]n civil rights matters the court may, pursuant to 28 U.S.C. § 1915, ‘request’ an

attorney to represent a party if, within the court’s discretion, the circumstances are such

that would properly justify such a request.” Mosby v. Mabry, 697 F.2d 213, 214 (8th Cir.

1982) (emphasis removed).

       Among the factors a district court should consider when determining whether to

appoint counsel in a civil case are “the factual complexity of the issues, the ability of the

indigent person to investigate the facts, the existence of conflicting testimony, the ability

of the indigent person to present the claims, and the complexity of the legal arguments.”

Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (citing Edgington v. Mo.

Dep’t of Corrs., 52 F.3d 777, 780 (8th Cir. 1995)). In this case, some of these factors

suggest that this Court need not refer Spottswood to the PSP. But after reading the

Amended Complaint and noting Spottswood’s repeated difficulties in addressing capacity

issues, the Court believes that the circumstances here justify a referral. As the following

discussion suggests, an attorney may at the very least be able to help Spottswood

determine whether the facts he alleges in the Amended Complaint could support some

sort of individual-capacity claim against one or more defendants. 4




4
        That attorney may also be able to help Spottswood understand whether his prior
state-court action pressing similar issues (see note 7 infra) affects his ability to bring this
action.


                                               5
      The Court thus will grant the Referral Motion: the Court will refer Spottswood by

separate correspondence to the PSP. However, while one of the PSP’s volunteer lawyers

may agree to meet with or represent Spottswood, there is no requirement that a

volunteer lawyer do either or that any lawyer be appointed to represent him.

      Furthermore, the Court also orders Spottswood to file a Second Amended

Complaint. The analysis below discusses why—if the Complaint goes unamended—the

Court will recommend that the present Amended Complaint be dismissed in its entirety.

If Spottswood believes that he can cure these shortcomings and plead an actionable

claim, he must file a Second Amended Complaint within 30 days of this Order’s date. 5 If

a Second Amended Complaint is filed, it must be an entirely new pleading clearly labeled

“Second Amended Complaint.” It must comply with the basic pleading rules prescribed

by Federal Rules of Civil Procedure 8 through 11, and it must describe the specific

factual and legal bases for Spottswood’s claims in a clear, complete, and well-organized

fashion. Furthermore, for any individual defendant named, the Second Amended

Complaint must specify the capacity or capacities in which Spottswood is suing that

person for purposes of any § 1983 claims.

      If Spottswood does not file a Second Amended Complaint satisfying these

conditions within the time allowed, the Court will issue a recommendation using the

Amended Complaint as the operative pleading. As the discussion below will show, the



5
       If Spottswood secures legal representation and that lawyer needs more time to help
Spottswood prepare a Second Amended Complaint, the Court will entertain a motion for
extension of this Order’s deadline for the Second Amended Complaint’s filing.


                                            6
Court believes that if it has to issue a report and recommendation addressing the

Amended Complaint, it will recommend dismissal of this action in its entirety.

       B.     IFP Application

       Rather than pay this action’s filing fee, Spottswood moved for permission to

proceed in forma pauperis (IFP) in this action. (See Dkt. 2.) After review, the Court

concludes that Spottswood qualifies financially for IFP status. The Court therefore grants

the IFP Application. However, because the Court foresees the possible need to screen

Spottswood’s Second Amended Complaint, the Court will not order that the Clerk of

Court take any service-related actions at this time.

       C.     Analysis of Amended Complaint

       As noted above, if the Court were to consider the present Complaint “as is,” it

would recommend dismissing the Complaint in its entirety. See 28 U.S.C.

§ 1915(e)(2)(B); Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam);

Carter v. Schafer, 273 F. App’x 581, 582 (8th Cir. 2008) (per curiam) (“[T]he provisions

of 28 U.S.C. § 1915(e) apply to all persons proceeding IFP and are not limited to prisoner

suits, and the provisions allow dismissal without service.”). To help Spottswood and/or

any future counsel he may obtain, the Court will explain why it would recommend

dismissal, so that any future Second Amended Complaint can take that feedback into

account.

              1.     Screening Standards

       In reviewing whether the Amended Complaint states a claim for which relief may

be granted, this Court must accept its factual allegations as true and draw all reasonable


                                              7
inferences in Spottswood’s favor. See Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th

Cir. 2008). The Amended Complaint’s factual allegations need not be detailed, but must

be enough to “raise a right to relief above the speculative level . . . .” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The Complaint must “state a claim to relief that is

plausible on its face.” Id. at 570. In assessing the Complaint’s sufficiency, this Court

may disregard legal conclusions couched as factual allegations. See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009). Pro se complaints are to be construed liberally, but must still

allege sufficient facts to support the claims advanced. See Stone v. Harry, 364 F.3d 912,

914 (8th Cir. 2004) (citing cases).

              2.      Proper Defendants

       As noted above, the Amended Complaint plainly names Washington County as a

defendant. (See Dkt. 14 at 1.) But it also contains allegations about at least two named

individuals: Peulen and Wedes. (See generally id. at 4-6.) Furthermore, Spottswood also

alleges that an unidentified corrections officer inappropriately forced him (Spottswood)

to clean his cell after entry of the judgment of acquittal. (See generally id. at 4-6, 9.)

Given its duty to construe pro se filings liberally, see, e.g., Topchian v. JP Morgan Chase

Bank, N.A., 760 F.3d 843, 850 (8th Cir. 2014) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)), the Court would assume (if it had to) that Spottswood also meant to name

Peulen, Wedes, and the unidentified corrections officer as defendants.

       This assumption, however, would lead to a problem that this Court has already

raised with Spottswood twice: the capacity in which individual defendants are being

sued. To the extent a plaintiff means to sue government employees for constitutional


                                               8
violations, he must indicate whether he means to sue the employees in their individual

capacities, their official capacities, or both. The Court has already flagged this capacity

issue for Spottswood twice in this case. Addressing Spottswood’s initial Complaint, this

Court noted that he needed to specify the capacity in which he was suing the “Chairman

of County of Commissioners.” (Dkt. 3 at 2.) Furthermore, in the Order permitting

Spottswood to file an amended complaint, the Court instructed him that “[t]o the extent

that [he] contends that government officials violated his constitutional rights, he must

specify whether he is suing those officials in their individual capacities, their official

capacities, or both.” (Dkt. 11 at 2.)

       Notwithstanding all this, the Amended Complaint does not specify the capacity in

which Spottswood seeks to sue any individual defendants. As Spottswood has been

warned about this capacity issue at least twice, the Court—were it issuing a

recommendation on the Amended Complaint here and now—would not be inclined to

delay this case further to let Spottswood specify capacities. 6 In the Eighth Circuit, the

default rule is that if a pleading does not specify the capacity in which the plaintiff is

suing an individual, a court will treat the claims against that defendant as official-capacity

claims only. See, e.g., Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir.

1999); Riddley v. Brott, No. 15-cv-0569 (ADM/SER), 2016 WL 11483857, at *2 (D.

Minn. July 25, 2016) (citing Johnson v. Outboard Motor Corp., 172 F.3d 531, 535 (8th



6
       This is particularly true because Spottswood himself did not specifically name any
individuals as defendants. That is, it is only because the Court is liberally construing the
Complaint that this capacity question arises in the first place.


                                               9
Cir. 1999)), report and recommendation adopted, 2016 WL 4923502 (D. Minn. Sept. 15,

2016). As a result, were the Court to address the Amended Complaint in its present form,

the Court would construe any claims by Spottswood against any individual defendants as

official-capacity claims only.

              3.     Constitutional Claims

       As noted above, the Amended Complaint claims that one or more municipal

defendants violated Spottswood’s constitutional rights. Generally, individuals cannot

bring claims against municipal defendants directly under the U.S. Constitution; instead,

one must bring the claims under 42 U.S.C. § 1983. See, e.g., Wax ’n Works v. City of St.

Paul, 213 F.3d 1016, 1019 (8th Cir. 2000) (citing Jett v. Dallas Indep. Sch. Dist., 491

U.S. 701, 735 (1989)).

       This action’s defendants are a Minnesota county and (construing the Compliant

liberally) three individuals sued in their official capacities. Counties do not have

individual capacities—after all, they are not individuals—so all of Spottswood’s claims

are official-capacity claims. Furthermore, as all three potential individual defendants

work for Washington County, it appears that Amended Complaint’s claims all just boil

down to official-capacity claims against Washington County itself.

       This undercuts the Amended Complaint, however, because official-capacity suits

against a governmental entity are limited in scope. “[U]nder § 1983, local governments

are responsible only for their own illegal acts. They are not vicariously liable for their

employees’ actions.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (citations and

internal punctuation omitted; emphasis in original); see also, e.g., LaBeau v. Sorenson,


                                             10
No. 18-cv-0651 (NEB/LIB), 2019 WL 7284109, at *5 (D. Minn. Dec. 27, 2019) (quoting

Connick). In other words, to properly plead official-capacity claims against Washington

County, Spottswood cannot merely allege that county employees violated his

constitutional rights. Instead, he must allege that Washington County acted illegally

itself.

          As the Supreme Court has observed, the “action[s] for which [a local government]

is actually responsible” are limited in important ways:

          Plaintiffs who seek to impose liability on local governments under § 1983
          must prove that “action pursuant to official municipal policy” caused their
          injury. Official municipal policy includes the decisions of a government’s
          lawmakers, the acts of its policymaking officials, and practices so persistent
          and widespread as to practically have the force of law.

Connick, 563 U.S. at 60-61 (internal citations omitted); see also Larson v. Bogenholm,

No. 18-cv-2554 (WMW/DTS), 2019 WL 5149985, at *9 (D. Minn. July 30, 2019) (“A

municipality may be held liable under § 1983 for a constitutional violation that resulted

from (1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately

indifferent failure to train.” (citing cases)), report and recommendation adopted, 2019

WL 4565559 (D. Minn. Sept. 20, 2019). This means that for Spottswood to hold

Washington County responsible for the constitutional violations that he claims he

endured, he must allege some policy, custom, of failure to train by the county that caused

those violations.

          The Amended Complaint does not do this. It discusses the conduct of certain

County employees, but it does not refer to any County policies, customs, or failures to

train. The present Amended Complaint thus fails to state any official-capacity claim for


                                               11
which this Court could grant relief. Because the Amended Complaint’s constitutional

claims are official-capacity claims only, the Court would recommend—if no Second

Amended Complaint is forthcoming—that all of Spottswood’s constitutional claims be

dismissed without prejudice.

              4.     State-Law Claims

       If the Amended Complaint’s constitutional claims were dismissed, all that would

remain is Spottswood’s claim for compensation under Minn. St. § 611.362. (See Dkt. 14

at 4.) Section 611.362 is a Minnesota statute, so in these circumstances, all that would be

left is a state-law claim—there would be no more federal-law claims to resolve. This

would raise the question of whether this Court should exercise supplemental jurisdiction

over Spottswood’s state-law claim if the Court dismisses the federal-law claims.

       Under 28 U.S.C. § 1367(a), “in any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy under Article III of the United States

Constitution.” Section 1367(c)(3) specifies, however, that a district court “may decline to

exercise supplemental jurisdiction over a claim under [§ 1367(a)] if . . . the district court

has dismissed all claims over which it has original jurisdiction.”

       The Eighth Circuit has discussed these provisions as follows:

       A federal district court has discretionary power to decline the exercise of
       supplemental jurisdiction where the court has dismissed all claims over
       which it has original jurisdiction. The factors a court should consider in
       determining whether to exercise jurisdiction over pendent state law claims
       are judicial economy, convenience, fairness, and comity. [I]n the usual


                                              12
       case in which all federal-law claims are eliminated before trial, the balance
       of factors to be considered under the pendent jurisdiction doctrine . . . will
       point toward declining to exercise jurisdiction over the remaining state-law
       claims.

Wilson v. Miller, 821 F.3d 963, 970-71 (8th Cir. 2016) (citations and internal quotation

marks omitted; brackets and ellipses in original).

       The Wilson quote’s last sentence is key here. Under this Court’s

recommendations above for the Amended Complaint, Spottswood’s federal-law claims

would be “eliminated” well before trial. There is no indication that this case would be

“unusual” in any way that would support exercising supplemental jurisdiction over the

remaining state-law claim. As a result, if this action comes to this juncture, the Court

will recommend declining to exercise supplemental jurisdiction over Spottswood’s state-

law claim, and so will recommend dismissal of that claim without prejudice for lack of

subject-matter jurisdiction. 7



7
        One note for the sake of completeness. There are various similarities between
Spottswood’s Amended Complaint and filings he made in Minnesota state court in
Spottswood v. Washington County, No. 82-cv-19-2027 (Minn. Dist. Ct.). Given these
similarities, the Court has some concern that it might lack jurisdiction over this action
based on the so-called Rooker-Feldman doctrine, which bars federal courts from
reviewing cases where “‘state court losers . . . invit[e] district court review and rejection
of [state-court] judgments.’” Skinner v. Switzer, 562 U.S. 521, 532 (2011) (quoting
Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005)).
Normally this Court must address questions of its jurisdiction before addressing merits
issues. But the Eighth Circuit has indicated that where Rooker-Feldman’s applicability is
“murky,” but “the merits easily result in dismissal,” a court may bypass consideration of
Rooker-Feldman doctrine and proceed directly to the merits. See King v. City of
Crestwood, 899 F.3d 643, 647-48 (8th Cir. 2018). As the Amended Complaint presently
stands, the federal-law components of Spottswood’s claims would easily fail on the
merits, and the state-law components of his claims would then be easily subject to
dismissal based on Eighth Circuit precedent on supplemental jurisdiction. Given this, if

                                             13
       In summary, then, if Spottswood fails to submit a Second Amended Complaint

following the directions given above, then the Court will issue a report and

recommendation analyzing the present Amended Complaint. As the discussion above

suggests, that report and recommendation will likely recommend this action’s dismissal.

Spottswood—or any counsel he is able to secure—should therefore consider the points

above in deciding whether (and how) to draft any Second Amended Complaint.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

       1.     Plaintiff Shawn Clarke Spottswood’s request for a referral to the Federal
              Bar Association’s Pro Se Project (Dkt. 21) is GRANTED. The Court will
              refer Spottswood by separate correspondence to the PSP.

       2.     Spottswood’s Application to Proceed in District Court Without Prepaying
              Fees or Costs (Dkt. 2) is GRANTED. (The Clerk of Court need not take
              any service-related action at this time.)

       3.     Spottswood must submit an amended complaint meeting the conditions
              discussed above within 30 days of this Order’s date, failing which the Court
              will issue a report and recommendation treating the present Amended
              Complaint (Dkt. 14) as the operative pleading.



  Dated: January 13, 2020                        s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




no Second Amended Complaint is forthcoming, the Court will be comfortable bypassing
analysis of Rooker-Feldman questions.


                                            14
